CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Kevin B. Halter, Jr. , President, Chief Executive Officer and Chief Financial Officer of DYM Energy Corporation., hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the quarterly report on Form 10-K of DYM Energy Corporation. for the year ended August 31, 2012 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of DYM Energy Corporation. Dated: November 13, 2012 /s/ Kevin B. Halter, Jr. Kevin B. Halter, Jr. President and Treasurer (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer)
